Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 1 of 33

EXHIBIT “A”
Case 2:20-cv-04227-JD Document 1-1

FRITZ & BIANCULLI, LLC

By: BRIAN E, FRITZ, ESQUIRE
KEVIN M. DURKAN, ESQUIRE
WILLIAM A. WEISS, ESQUIRE

Attorney ID Nos.: 84044/201770/309817

1515 Market Street, Suite | 801

Philadelphia, Pennsylvania 19102

(215) 458-2222

Filed 08/31/20 Page 2 of 33

 

ATTORNEYS FOR PLAINTIFFS

 

MD. RAFIQUL ISLAM and

RAHIMA KHATUN, Husband and Wife
29 Poplar Street, Apt. 5

Hatfield, PA 19440

vs.

STRUCTURAL MACHINERY
SOLUTIONS, INC. a/k/a and/or d/b/a
and/or ffk/a KALTENBACH, INC.

6775 Inwood Drive, Columbus, IN 47201

And

MUELLER INDUSTRIES, INC.
150 Schilling Boulevard, Suite 100
Collierville, TN 38017

And

MUELLER STREAMLINE COMPANY
c/o CT Corporation System

600 North 2" Street

Suite 401

Harrisburg, PA 17t01

And

MUELLER SOUTHEAST, INC.
c/o CT Corporation System

600 North 2" Street

Suite 401

Harrisburg, PA 17101

 

And

 

PHILADELPHIA COUNTY
COURT OF COMMON PLEAS
CIVIL DIVISION ,
JULY TERM, 2020

No:

JURY TRIAL DEMANDED

 

 

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 3 of 33

 

 

And

ABC Maintenance Company(ies) 1-5
Fictitiously Named Defendants

And

ABC Consulting Company(ies) 1-5
Fictitiously Named Defendants

And

ABC Manufacturing Companyt(ies) 1-5
Fictitiously Named Defendants

 

 

NOTICE TO PLEAD

 

 

NOTICE

You have been sucd in court. If you wish to defend against
the claims set forth in the following pages, you

raoust take action within twenty (20) days after this complaint
and notice are served, by entcring a written

appearance personally or by an attorney and filing in writing
with the court your defenses or objections to the claims set
forth agoinst you. You are warmed that if you fail to do so the
case may proceed without you and a judgement may be
entered against you by the court without further notice for
any money claimed in the

complaint or for any other claim or relic f requested by the
plaintiff. You may lose moncy or property or other

rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER
AT ONCE. IF YOU DO NOT HAVE A

LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW

TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

THIS OFFI AN PROVIDE, TH
INFORMATION ABOUT HIRING A LAWYER.

IEF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS
OFFICE MAY BE ABLE TO PROVIDE

YOU WITH INFORMATION ABOUT AGENCIES THAT
MAY OFFER LEGAL SERVICES TO
ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

PHILADELPHIA BAR ASSOCIATION
LAWYER REFERRAL and
INFORMATION SERVICE

 

AVISO

“Le han demandado en corte. Si usted quiere defenderse
contra las demandas nombradas en las paginas siguientes,
tiene veinte (20) dias, a partir de

recibir esta demanda y la notificatién para entablar
personalmente o por un abogedo una

comparecencia cscrita y tambien para cntablar con Ja corte en
forma cscrita sus defensas y

objeciones a las demandas contra usted. Sca avisado que si
usted no se deficnde, cl caso

puede continuar sin usted y la corte puede incorporar un
juicio contra usted sin previo aviso

para conseguir el dinero demandado cn cl picito o para
conseguir culquier otra demanda o

alivio solicltados por el demandante. Usted pucde perder
dinero o propiedad u otros derechos

importantes para usted.

USTED DEBE LLEVAR ESTE DOCUMENTO A SU
ABOGADO INMEDIATAMENTE. S}

USTED NO TIENE ABOGADO (0 NO TIENE DINERO
SUFICIENTE PARA PARGAR A UN

ABOGADO), VAYA EN PERSONA O LLAME POR
TELEFONO LA OFICINA NOMBRADA ABAJO
PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR
ASSISTENCIA LEGAL, ESTA OFICINA
PUEDE PROPOR LE LA INFO
SOBRE CONTRATAR A UN ABOGADO.

ION

S_LUSTED NO TIENE DINERO SUFICIENTE PARA
PAGAR A UN ABOGADO, ESTA OFICINA

PUEDE PROPORCIONARLE INFORMACION SOBRE
AGENCIAS QUE OFRECEN SERVICIOS

 

Case ID: 200702017

 

 
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 4 of 33

 

One Reading Center LEGALES A PERSONAS QUE CUMPLEN LOS
Philadelphia, Pennsylvania 19107 REQUISITOS PARA UN HONORARIO
(215) 238-1701" REDUCID: N

ASSGCIACION DE LICENDIADOS DE FILADELFIA
. SERVICO DE REFERENCA E

INFORMACION LEGAL

One Reading Center

Filadelfia, Pennsylvania 19107

«| Telefono: (215) 238-1701”

 

 

 

 

COMPLAINT ~ CIVIL ACTION

Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife, by and through their
attorneys, Fritz & Bianculli, LLC, hereby claim of Defendants, Structural Machinery Solutions,
Inc. a/k/a and/or d/b/a and/or f/k/a Kaltenbach, Inc., Mueller Industries, Inc., Mueller Streamline
Company, Mueller Southeast, Inc., ABC Maintenance Company(ies) 1-5, ABC Consulting
Company(ies) 1-5 and ABC Manufacturing Company(ies) 1-5, jointly and severally, separate sums
in excess of Fifty Thousand dollars ($50,000.00) in damages, upon causes of action. In support
thereof, Plaintiffs aver as follows:

l. On September 19, 2018, Plaintiff, Md. Rafiqul Islam, was working for Precision
Tube Company, LLC, at an industrial facility located at 287 Wissahickon Avenue, North Wales,
Pennsylvania.

2. On that date, Mr. Islam was tasked with using this Kaltenbach Reconditioned
Universal Semi-Automatic Cold Sawing Machine, Kaltenbach Model No. SKL 400 H, serial no.
109904, (hereinafter “the Kaltenbach Saw Machine” and/or “the Refurbished Saw Machine”) to

remove tags from sections of copper pipes:

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 5 of 33

 

 

 

 

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 6 of 33

3. Mr, Islam secured a copper pipe, 12” long and 2 %” in diameter, using the
Refurbished Saw Machine’s clamps.

4, Operators of the Refurbished Saw Machine, like Mr. Islam, were supposed to be
protected from projectiles by a safety guard/hood fitted on the Refurbished Saw.

5. While Mr. Islam was operating the Refurbished Saw Machine, the section of copper
pipe he was cutting came loose of the Saw Machine’s clamps (which were supposed to secure the
material being cut).

6. After coming loose from the Saw Machine’s clamps, the copper pipe ejected past
the Saw Machine’s safety hood/guard (which was supposed to protect the operator from
projectiles) and violently struck Mr. Islam in the throat, face and chest causing catastrophic,

permanent and debilitating injuries.

PARTIES AND JURISDICTION
7. Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife, are adult

individuals residing at 29 Poplar Street, Hatboro, PA 19440.

8. Defendant, Structural Machinery Solutions, Inc. a/k/a and/or d/b/a and/or f/k/a
Kaltenbach, Inc. (hereinafter SMS”), is a corporation and/or other business entity organized and
existing under the laws of Michigan, and at all relevant times maintained a place at 6775 Inwood
Drive, Columbus, IN 47201.

9, At all relevant times, Defendant, SMS, was acting by and through its employees,
servants, agents, workmen and staff, all of whom were acting within the course and scope of their
authority and employment for, and on behalf of, Defendant, SMS.

10. At all relevant times, Defendant, SMS, has purposefully established significant

contacts in Pennsylvania, has carried out, and continues to carry out, substantial, continuous and

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 7 of 33

systematic business activities in Pennsylvania, and regularly conducts business in Philadelphia
County.

11. Defendant, Mueller Industries, Inc. is a corporation organized and existing under
the laws of the State of Delaware, with a place of business located at 150 Schilling Boulevard,
Suite 100, Collierville, TN 38017.

12. Atall relevant times, Defendant, Mueller Industries, Inc., was acting by and through
its employees, servants, agents, workmen and staff, all of whom were acting within the course and
scope of their authority and employment for, and on behalf of, Mueller Industries, Inc.

13. At all relevant times, Defendant, Mueller Industries, Inc., has purposefully
established significant contacts in Pennsylvania, has carried out, and continues to carry out,
substantial, continuous and systematic business activities in Pennsylvania, and regularly conducts
business in Philadelphia County.

14. Defendant, Mueller Streamline Company, is a corporation or other business entity
organized under the laws of Delaware and registered in the Commonwealth of Pennsylvania, and
at all relevant times maintained a place of business at 287 Wissahickon Avenue, North Wales, PA
19454.

15. At all relevant times, Mueller Streamline Company, was acting by and through its
employees, servants, agents, workmen and staff, all of whom were acting within the course and
scope of their authority and employment for, and on behalf of, Mueller Streamline Company.

16. At all relevant times, Defendant, Mueller Streamline Company, has purposefully
established significant contacts in Pennsylvania, has carried out, and continues to carry out,
substantial, continuous and systematic business activities in Pennsylvania, and regularly conducts

business in Philadelphia County.

Case ID; 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 8 of 33

17. Defendant, Mueller Southeast, Inc., is a corporation or other business entity
organized under the laws of Pennsylvania and at all relevant times maintained a place of business
at 287 Wissahickon Avenue, North Wales, PA 19454,

18. Atal relevant times, Defendant, Mueller Southeast, Inc., was acting by and through
its employees, servants, agents, workmen and staff, all of whom were acting within the course and
scope of their authority and employment for, and on behalf of, Mueller Southeast, Inc.

19. At all relevant times, Defendant, Mueller Southeast, Inc., has purposefully
established significant contacts in Pennsylvania, has carried out, and continues to carry out,
substantial, continuous and systematic business activities in Pennsylvania, and regularly conducts
business in Philadelphia County.

The Kaltenbach Refurbished Saw Machine

20. The industrial facility at 287 Wissahickon Avenue, North Wales, PA 19454
(hereinafter “the facility”) was, at all relevant times, owned, operated and/or controlled by
Defendants, Mueller Industries, Inc., Mueller Streamline Company, and/or Mueller Southeast, Inc.

21. Sometime prior to the accident, Defendants, Mueller Industries, Inc., Mueller
Streamline Company, and/or Mueller Southeast, Inc. determined that a “new” automatic saw
machine was needed at the facility.

22. ‘The purchase of a new automatic saw machine saw at the facility was the subject
of a Capital Expenditure Request and the purchase required approval by Defendants, Mueller

Industries, Inc., Mueller Streamline Company, and/or Mueller Southeast, Inc.

23. As part of the Capital Expenditure Request, Defendants, Mueller Industries, Inc.,

Mueller Streamline Company, and/or Mueller Southeast, Inc., considered purchasing, for the

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 9 of 33

facility, a brand new Kaltenbach automatic saw machine or other new automatic saw machines
available for sale from other automatic saw machine manufacturers/sellers.

24. However, Defendants, Mueller Industries, Inc., Mueller Streamline Company,
and/or Mueller Southeast, Inc. decided to buy and/or approved the purchase of the subject
Kaltenbach Refurbished Saw instead.

25. | Upon information and belief, the Kaltenbach Refurbished Saw was originally
designed and/or manufactured in the 1980s and was refurbished by Defendant, SMS, in
approximately 2007,

26. | Upon information and belief, Defendant, SMS’s, refurbishment of the Saw
Machine included retrofitting a safety guard/hood onto the machine for the protection of operators
of the Refurbished Saw Machine.

27. The subject Refurbished Saw Machine was defective and in an unreasonably
dangerous condition in that it lacked a contact point for effective control of material during the
Saw Machine’s cutting process.

28. The subject Refurbished Saw Machine was defective and in an unreasonably
dangerous condition in that the safety hood/guard could open while the Saw Machine’s cutting
process was underway.

29. The subject Refurbished Saw Machine was defective and in an unreasonably
dangerous condition in that the safety hood/guard permitted projectiles to eject out of the machine
at the Saw Machine’s operator.

30. The subject Refurbished Saw Machine was in a defective and unreasonably

dangerous condition in that the clamps, which were to secure the material being cut, were made of

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 10 of 33

a material that allowed the clamps to become slick causing material being cut to spin loose and
eject out of the Saw Machine at the operator.

31. The subject Refurbished Saw Machine was in a defective and unreasonably
dangerous condition in that it lacked additional clamps to securely hold round materials, like tubes,
in place while being cut.

32, The subject Refurbished Saw Machine was in a defective and unreasonably
dangerous condition in that it lacked warning labels and/or instructions.

33. | The subject Refurbished Saw Machine saw was in a defective and unreasonably
dangerous condition in that it lacked an operator’s manual.

34. Defendant, SMS, manufactured, refurbished, sold, distributed and/or placed the
subject Refurbished Saw Machine into the stream of commerce.

INJURIES AND DAMAGES

35. After being struck by the 12” copper pipe in the throat, face and chest, Plaintiff,
Md. Rafiqul Islam, was rushed via ambulance to Abington Hospital- where he would remain for
15 days and undergo numerous surgeries including, inter alia, open tracheotomy and placement
of a feeding tube.

36. Asa direct and proximate result of Defendants’ carelessness and negligence, Mr.
Islam suffered, and continues to suffer catastrophic, debilitating injuries including, inter alia:
multiple displaced and non-displaced fractures of the thyroid cartilage; dislocation of the hyoid
bone; open tracheostomy — in place for 5 months; placement of percutaneous endoscopic
gastronomy (PEG) feeding tube; extensive lacerations - surgically repaired -to the mandible, throat
and chest with extensive disfiguring scarring including keloid formation, particularly about the

throat; vocal-cord paresis; decreased phonation; difficulty breathing; difficulty eating; difficulty

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 11 of 33

swallowing; hypomobility; severely limited cervical range of motion; post concussive syndrome;
headaches; back trauma; post-traumatic stress; loss of independence; mental and emotional pain
and suffering; chronic physical pain; suffering and loss of life’s pleasures, past, present and future;
!oss of earnings and wages and loss of earning capacity, past, present and future; hospital, medical
and rehabilitation expenses past, present and future, including medical equipment, supplies and
other medical care and treatment to pay for the treatment of the severe injuries; and other
psychological, psychiatric, orthopedic, otolaryngologic and neurological injuries, the full extent of
which is yet to be determined, and some or all of which may be permanent in nature.
a. As a direct and proximate result of the conduct of Defendants, Mr. Islam
has in the past required, continues to require and may in the future require costs relating to
medical care, medications, treatment, rehabilitation and testing to alleviate and/or cure his

continuing pain and suffering.

b, As a direct and proximate result of the conduct of Defendants, Mr. Islam
has in the past, continues to, and will in the future, suffer painful and permanent bodily
injuries, scarring, disfigurement, loss of independence, mental anguish, humiliation,
embarrassment, fear, loss of wellbeing, lost ability to engage in the same or similar physical
activities that he took part in before the accident, restrictions on his ability to participate in

norma! activities and pleasures of life, and other intangible losses.

C. Asa direct and proximate result of the conduct of the Defendants, Mr. Islam
has been prevented, and will be prevented in the future, from performing his usual
duties, activities, occupations and avocations and has suffered a loss of earnings and a loss

of earning capacity.

10
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 12 of 33

37. Defendants’ joint and several carelessness and negligence and other liability-
producing conduct increased the risk of harm and/or was a factual cause and/or was a substantial
factor in causing Mr. Islam’s catastrophic, permanent injuries.

COUNT I- STRICT PRODUCTS LIABILITY

PLAINTIFFS v. STRUCTURAL MACHINARY SOLUTIONS, INC. a/k/a and/or d/b/a
and/or f/k/a KALTENBACH, INC.

38. Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

39. Defendant, SMS, manufactured, refurbished, sold and distributed the subject
Refurbished Saw Machine.

40. Defendant, SMS, was at all times relevant hereto, engaged in the business of
designing, manufacturing, testing, marketing, selling and distributing both new and refurbished
automatic saw machines. |

41. Atthe time that Defendant, SMS, designed, manufactured, refurbished, tested, sold,
distributed and/or placed the Refurbished Saw Machine into the stream of commerce, it was in a
defective and unreasonably dangerous condition.

42. The Refurbished Saw Machine was at all times expected to reach, and did in fact
reach, the ultimate user and/or consumer without substantial change in the condition in which it
was designed, manufactured, refurbished, sold, distributed and/or supplied.

43. By designing, manufacturing, refurbishing, distributing, selling and/or supplying
the Refurbished Saw Machine in a defective and unreasonably dangerous condition, Defendant,
SMS, is strictly liable pursuant to the Restatement (Second) of Torts, Section 402A. °

44. As a result of Defendant, SMS’s, tortious conduct, Mr. Islam sustained

catastrophic, permanent, debilitating injuries.

11
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 13 of 33

45. The incident and the injuries to Mr. Islam as well as the damages suffered by the
Plaintiffs were directly and proximately caused by Defendant, SMS’s, design, manufacture,
refurbishment, marketing, distribution and sale of a defective product which was unsafe for its
intended use, for which Defendant is strictly liable pursuant to the provisions of Section 402A of
the Restatement (Second) of Torts.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay
damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

COUNT II - NEGLIGENCE
PLAINTIFFS v. STRUCTURAL MACHINARY SOLUTIONS, INC. a/k/a and/or d/b/a
and/or f/k/a KALTENBACH, INC.

46. Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

47. The incident, injuries and damages were directly and proximately caused by the
negligence of the Defendant, SMS, acting individually and/or by and through its actual and/or
ostensible agents, employees and servants, generally and in the following particular respects:

a. Failing to properly design the Refurbished Saw Machine;
b. Failing to properly manufacture the Refurbished Saw Machine;
" G Failing to properly refurbish the Refurbished Saw Machine;
d. Designing the Refurbished Saw Machine in an unreasonable, dangerous and
defective manner;

c. Manufacturing the Refurbished Saw Machine in an unreasonable,
dangerous and defective manner;

f. Refurbishing the Refurbished Saw Machine in an unreasonable,
dangerous and defective manner;

12
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 14 of 33

g. Failing the design a reasonably safe Refurbished Saw Machine;

h. Failing the manufacture a reasonably safe Refurbished Saw Machine;
i. Failing refurbish a reasonably safe Refurbished Saw Machine;
j- Failing to warn and/or otherwise inform owners and users of the

Refurbished Saw Machine of the risk for injuries as a result of the defective
design/manufacture/refurbishment;

k. Failing to conduct quality control inspections;

l. Failing to recall the subject Refurbished Saw Machine once Defendant
became aware of the defective condition;

m. Failing to comply with applicable code requirements and/or other
applicable standards, regulations and guidelines;

n. Failing to properly design, fabricate, manufacture, refurbish, test, sell,
distribute and/or supply the Refurbished Saw Machine in a reasonably safe
condition;

0. Failing to properly design, fabricate, manufacture, refurbish, test, sell,

distribute and/or supply the Refurbished Saw Machine
in a form which rendered it adequate and safe for its intended use;

p. Failing to warn the user that the Refurbished Saw Machine would not
adequately and properly perform its intended function in
a condition which was safe to users and others;

q. Failing to furnish and/or otherwise equip the Refurbished Saw Machine
with adequate safety devices, features and wamings;

Tr. Failing to properly test the Refurbished Saw Machine;

s. Failing to properly inspect the Refurbished Saw Machine;

t. Failing to provide adequate wamings;

u. Failing to provide adequate instructions to be followed with regard to use
of the product;

Vv. Failing to provide adequate instructions to be followed with regard to use

of the product;

13
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 15 of 33

Ww. Failing to provide instructions to be followed with regard to the inspection
and maintenance of the product;

X. Designing, manufacturing, refurbishing, selling, supplying and distributing
a product which lacked all necessary safety features to protect users of said
product and others;

y. Designing, manufacturing, refurbishing, selling, supplying and distributing
a product that lacked simple and cost-effective safety devices;

Z. Failing to furnish and/or otherwise equip the Refurbished Saw Machine
with clamps that adequately held pipes in place;

aa. Failing to furnish and/or otherwise equip the Refurbished Saw Machine

’ with a safety guard/hood that prevented projectiles from striking the
operator;

bb. _‘ Failing properly investigate and analyze accidents and to take appropriate
action; and

cc. Failing to provide a maintenance schedule which was adequate to discovery
defects in the product;

48. Defendant, SMS’s, carelessness and negligence was a substantial factor in, a

factual cause of, and/or increased the risk of Mr. Islam’s catastrophic, permanent injuries.

WHEREFORE, Plaintiffs, Md. Rafiqu! Islam and Rahima Khatun, husband and wife,

demand judgment against Defendants, each of them, jointly and severally, for sums in excess of

fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay

damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

COUNT III - BREACH OF WARRANTY

PLAINTIFFS vy. STRUCTURAL MACHINARY SOLUTIONS, INC.

fikfa KALTENBACH, INC.

49. Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

50. In designing, manufacturing, refurbishing, marketing, promoting, selling,

distributing, delivering and/or supplying the Refurbished Saw Machine, Defendant, SMS,

14
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 16 of 33

warranted that the Refurbished Saw Machine was merchantable, fit and safe for its intended use
and the ordinary purposes for which it was sold, and that it was free from defects.

51. | The Refurbished Saw Machine as designed, manufactured, refurbished and sold
was not safe for its intended use and, as a result, Defendant, SMS, breached the implied warranty
of merchantability.

52. Defendant, SMS’s, breach of the warranty of merchantability was a substantial
factor in, a factual cause of, and/or increased the risk of Mr. Islam’s catastrophic, serious and
permanent injuries.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand do!lars ($50,000.00) in compensatory damages exclusive of interest, cost and delay
damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

COUNT IV- NEGLIGENCE

PLAINTIFFS v. MUELLER INDUSTRIES, INC.,
MUELLER STREAMLINE COMPANY and MUELLER SOUTHEAST, INC.

§3. Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

54. At all relevant times, Defendants, Mueller Industries, Inc., Mueller Streamline
Company and/or Mueller Southeast, Inc., EwnedhGperateds and/or controlled the industrial facility
where Mr. Islam was injured and, as such, owed a duty to protect those persons lawfully entered
upon the premises, including Mr. Islam, as business invitees, to provide a reasonably safe
environment, free from hazards and dangerous conditions.

55. At all relevant times, Defendants, Mueller Industries, Inc., Mueller Streamline

Company and/or Mueller Southeast, Inc., undertook the supervision of the work being performed

15
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 17 of 33

at the industrial facility, and in conjunction therewith established plans, recommendations, designs
and specifications for the performance of the work.

56. Defendants, Mueller Industries, Inc., Mueller Streamline Company and/or Mueller
Southeast, Inc., having undertaken the operation, inspection, maintenance, and supervision of the
Refurbished Saw Machine, owed a duty to those persons engaged in the performance of the
Refurbished Saw-reJated work to provide a reasonably safe environment, free from unreasonable
hazards, with adequate and appropriate safety procedures, within which to perform work.

57. Defendants, Mueller Industries, Inc., Mueller Streamline Company and/or Mueller
Southeast, Inc., failed to enact or implement, and/or removed, neglected, or ignored, saw machine-
related safety procedures, inspection procedures, audit procedures, operating procedures, training
programs, safety devices, error-detection devices and/or other monitoring devices that would have
prevented Mr. Islam’s accident.

58. Although Defendants, Mueller Industries, Inc., Mueller Streamline Company
and/or Mueller Southeast, Inc., knew or should have known of the hazardous condition of the
Refurbished Saw Machine, Defendants, Mueller Industries, Inc., Mueller Streamline Company
and Mueller Southeast, Inc., permitted such hazardous conditions to exist and/or failed to wam
and/or eliminate those hazardous conditions and/or failed to reasonably discover those hazardous
conditions.

59. In the alternative, Defendants, Mueller Industries, Inc., Mueller Streamline
Company and/or Mucller Southeast, Inc., was/were the parent company, controlling company,
employer of safety-related personnel, and/or otherwise exercised sufficient control over operations
at the industrial facility, thereby having a duty to Mr. Islam to provide a safe place to work, free

of hazards and Defendants, Defendants, Mueller Industries, Inc., and/or Mueller Streamline

16
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 18 of 33

Company and/or Mueller Southeast, Inc., breached that duty and caused or contributed to the

accident.

60. Defendants, Mueller Industries, Inc., Mueller Streamline Company and/or Mueller

Southeast, Inc.’s, negligence and carelessness consisted of, infer alia, the following:

Failing to maintain the Refurbished Saw Machine area free from
unreasonable hazards and dangerous conditions;

Failing to properly inspect the Refurbished Saw Machine for the presence
of hazards and dangerous conditions;

Failing to adequately maintain the Refurbished Saw Machine on the
premises;

Failing to inspect and maintain the Refurbished Saw Machine on the
premises;

Failing to maintain the Refurbished Saw Machine in a safe manner;

Failing to maintain the Refurbished Saw Machine in accordance with
industry standards;

Failing to warn of the safety hazards and unseen conditions then and there
existing on the premises despite knowledge of such hazards;

Failing to employ and select only qualified and competent individuals to
inspect the Refurbished Saw Machine for hazardous conditions;

Allowing a dangerous and hazardous condition to exist which Defendants
knew or should have known would cause injury to others, such as Plaintiff,
who were business invitees on the premises;

Failing to provide proper training regarding proper safety
techniques;

Failing to make reasonable inspection to determine the extent of the
dangerous and hazardous conditions existing in the Refurbished Saw
Machine area;

Failing to regularly inspect the Refurbished Saw Machine for the presence
of dangerous conditions;

17
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 19 of 33

m. Disregarding the safety of persons such as Plaintiff, who were lawfully
present on aforesaid premises as invitees;

n. Failing to act reasonably under the circumstances;
0. Failing to exercise adequate control;
p. Failing to remedy dangerous conditions of the Refurbished Saw Machine;

q. Failing to recognize signs of objects coming loose while being cut in the
Refurbished Saw Machine and striking the guard/hood;

r. Failing to halt use of the Refurbished Saw Machine until it was deemed
safe;

S. Removing safety devices;

t. Failing to improve preventative maintenance tracking;

u. Failing to field test component parts;

v. Fajling to implement pre-installation check list and/or long term testing;
Ww. Failing to ensure that the clamps held material in place while cutting was
underway;

XK. Failing to ensure that the safety hood/guard could not open during

operation;

y. Failing to ensure the safety hood/guard would prevent projectiles from
exiting the cutting area;

z. Failing to provide appropriate protection from projectiles;

aa. Failing to conduct safety audits of the facility and saw machines;
bb. _—_‘ Failing to properly conduct safety audits of the facility and saw machines;

cc. Failing to do a proper safety evaluation of the Refurbished Saw Machine
during its visits to the facility to assess hazards and risk of injuries that
workers would be exposed to while working with, near or around the
Refurbished Saw Machine;

dd. _—_— Failing to abide by and implement its own safety policies, rules and
procedures;

18
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 20 of 33

ce,

hh.

os
I.

kk.

mm.

nn.

oo.

Failing to do a proper Job Safety Analysis (“JSA”) with respect to the
hazards and dangerous conditions that workers would be exposed to when
using the Refurbished Saw Machine;

Failing to do a proper Job Hazard Analysis (“JHA”) with respect to
detecting unsafe and dangerous conditions that would exist when operating
the Refurbished Saw Machine;

Failing to make every reasonable effort to ensure that all equipment was in
a safe condition; -

Failing to ensure that their inspection and maintenance program gave top
priority to equipment critical to worker safety and health;

Failing to take all reasonable steps to eliminate risks to workers created by
faulty equipment;

Failing to provide safe and healthful conditions for workers;

Selecting a refurbished saw machine for the facility over a new saw
machine;

Selecting a saw machine with a retrofitted safety guard/hood instead of a
saw machine with an original safety guard/hood;

Approving a refurbished saw machine over a new saw machine for the
facility;

Approving a refurbished saw machine with a retrofitted safety puard/hood
rather than a saw machine with an original safety guard/hood; and

Permitting the Refurbished Saw Machine to be operated without warnings
and/or operating instructions.

61. By conducting itself as set forth above, Defendants, Mueller Industries, Inc.,

Mueller Streamline Company and Mueller Southeast, Inc.’s, acts and omissions were the factual

cause of, a substantial factor in, or increased the risk of Mr. Islam’s catastrophic, permanent

injuries.

19

Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 21 of 33

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay
damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

COUNT V - NEGLIGENCE

PLAINTIFFS v. ABC MAINTENANCE COMPANY(IES) 1-5

62. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth here at tength.

63. The actual name of ABC Maintenance Company(ies) !-5, fictitious Defendant(s)
is/are currently unknown to the Plaintiffs despite Plaintiffs, by and through their counsel, having
conducted a reasonable search to determine its/their actual name(s).

64. Upon information and belief, ABC Maintenance Company(ies) 1-5, are .
maintenance companies that periodically inspected, maintained and serviced equipment at the
facility, including the Refurbished Saw Machine.

65. The incident, injuries and damages were directly and proximately caused by the
negligence and carelessness of ABC Maintenance Company(ies) |-5, acting individually and/or
by and through its actual and/or ostensible agents, employees and servants, generally and in the

following particular respects:

a. Failing to properly inspect the Refurbished Saw Machine;
b. Failing to properly maintain the Refurbished Saw Machine;
c. Failing to properly service the Refurbished Saw Machine;

d. Failing to properly repair the Refurbished Saw Machine;

e. Violating and failing to adhere to applicable statutes, ordinances, rules and
regulations and standards governing or relating to the inspection,
Maintenance, service and repair of automatic saw machines;

20
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 22 of 33

f. Failing to create, institute, adopt, enforce and comply with policies and
procedures concerning the inspection, maintenance, service and repair of
automatic saw machines;

g- Failing to recommend and/or install a safety hood/guard that protected
operators of the saw;

h. Failing to advise that the safety hood/guard on the Refurbished Saw
Machine was inadequate;

i. Failing to recommend and/or install clamps that would safely secure the
material being cut;

j- ’ Failing to advise that the clamps on the Refurbished Saw Machine would
not safely secure material being cut; and

k, Maintaining a defective and unreasonably dangerous Refurbished Saw
Machine.

66. | ABC Maintenance Company(ies) |-5 knew or by using reasonable care would have
discovered or should have discovered the conditions which injured Mr. Islam and should have
realized that the conditions presented a foreseeable and unreasonable risk of harm.

67. By conducting itself'as set forth above, ABC Maintenance Company(ies) 1-5’s acts
and omissions were the factual cause of, a substantial factor in, or increased the risk of Mr. Islam’s
catastrophic, permanent injuries.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay

damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

21
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 23 of 33

COUNT VI - NEGLIGENCE
PLAINTIFFS v. ABC CONSULTING COMPANY(IES) 1-5

68. Plaintiffs incorporate by reference all preceding paragraphs of this Complaint as if
fully set forth here at length.

69. The actual name of ABC Consulting Company(ies) 1-5, fictitious Defendant(s)
is/are currently unknown to the Plaintiffs despite Plaintiffs, by and through their counsel, having
conducted a reasonable search to determine its/their actual name(s).

70. Upon information and belief, ABC Consulting Company(ies) 1-5 were retained
directly or indirectly by the owners and/or operators of the industrial facility and undertook a duty
to Mr, Islam and others to provide complete, proper and timely inspection, identification,
assessment, notification, warning, amelioration and/or correction of potential safety issues directly
and indirectly arising from or relating to the Refurbished Saw Machine. ABC Consulting
Company(ies) 1-5 failed to fulfill those duties, thus proximately causing injuries to Mr. Islam.

71. | The incident, injuries and damages were directly and proximately caused by the
negligence and carelessness of ABC Consulting Company(ies) 1-5, acting individually and/or by
and through its actual and/or ostensible agents, employees and servants, generally and in the

following particular respects:

a. Failing to timely, properly and completely assess, inspect, identify, and/or
evaluate safety issues arising from or relating to the Refurbished Saw
Machine;

b. Failure to timely, properly and completely notify, instruct, educate, warn,

train and/or advise with regard to safety issues arising from or relating to
the Refurbished Saw Machine;

c. Failure to timely, properly and completely eliminate, mitigate, and/or
ensure implementation of a plan with respect to the safety issues arising
from or relating to the Refurbished Saw Machine;

22
Case ID; 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 24 of 33

d. Failing to create, institute, adopt, enforce and comply with policies and
procedures concerning the inspection, maintenance, service and repair of
automatic saw machines;

é. Failing to recommend and/or install a safety hood/guard that protected
operators of the saw;

f. Failing to advise that the safety hood/guard on the Refurbished Saw
Machine was inadequate;

g. Failing to recommend and/or install clamps that would safely secure the
material being cut;

h. Failing to advise that the clamps on the Refurbished Saw Machine would
not safely secure material being cut; and

i. Maintaining a defective and unreasonably dangerous Refurbished Saw
Machine.

72. | ABC Consulting CompanyCies) 1-5 knew or by using reasonable care would have
discovered or should have discovered the conditions which injured Mr. Islam and should have
realized that the conditions presented a foreseeable and unreasonable risk of harm.

73. By conducting itself as set forth above, ABC Consulting Company(ies) |-5’s acts
and omissions were the factual cause of, a substantial factor in, or increased the risk of Mr. Islam’s
catastrophic and permanent injuries.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay

damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

23
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 25 of 33

COUNT VII- STRICT PRODUCTS LIABILITY
PLAINTIFFS v. ABC MANUFACTURING DEFENDANT(S) 1-5

74 Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

75. Theactual name of ABC Manufacturing Company(ies) 1-5, fictitious Defendant(s)
is/are currently unknown to the Plaintiffs despite Plaintiffs, by and through their counsel, having
conducted a reasonable search to determine its/their actual name(s).

76. | Upon information and belief, ABC Manufacturing Company(ies) 1-5, are
companies that contributed and/or supplied component parts or the Refurbished Saw Machine
and/or were otherwise involved, with Defendant, SMS, in the manufacture of the Refurbished Saw
Machine.

77, At the time that Defendant(s), ABC Manufacturing Company(ies) |-5, designed,
manufactured, refurbished, tested, sold, distributed and/or placed the Refurbished Saw Machine
into the stream of commerce, it was in a defective and unreasonably dangerous condition.

78. | The Refurbished Saw Machine was at all times expected to reach, and did in fact
reach, the ultimate user and/or consumer without substantial change in the condition in which it
was designed, manufactured, refurbished, sold, distributed and/or supplied.

79. By designing, manufacturing, refurbishing, distributing, selling and/or supplying
the Refurbished Saw Machine in a defective and unreasonably dangerous condition, Defendant(s),
ABC Manufacturing Company(ies) 1-5, is/are strictly liable pursuant to the Restatement (Second)
of Torts, Section 402A.

80. As aresult of Defendant, ABC Manufacturing Company(ies) |-5’s conduct, Mr.

Islam sustained catastrophic, permanent, debilitating injuries.

24
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 26 of 33

81. | The incident and the injuries to Mr. Islam ‘as well as the damages suffered by the
Plaintiffs were directly and proximately caused by Defendant, ABC Manufacturing Company(ies)
1-5, design, manufacture, refurbishment, marketing, distribution and sale of a defective product
which was unsafe for its intended use, for which Defendant is strictly liable pursuant to the
provisions of Section 402A of the Restatement (Second) of Torts.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay
damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

COUNT VIII - NEGLIGENCE

PLAINTIFFS v. ABC MANUFACTURING DEFENDANTS

82. Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

83. The incident, injuries and damages were directly and proximately caused by the
negligence of the Defendant(s), ABC Manufacturing Company(ies) |-5, acting individually and/or
by and through its actual] and/or ostensible agents, employees and servants, generally and in the
following particular respects:

a. Failing to properly design the Refurbished Saw Machine;
b. Failing to properly manu facture the Refurbished Saw Machine;
c. Failing to properly refurbish the Refurbished Saw Machine;

d. Designing the Refurbished Saw Machine in an unreasonable, dangerous and
defective manner;

e. Manufacturing the Refurbished Saw Machine in an unreasonable,
dangerous and defective manner;

25
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 27 of 33

f. Refurbishing the Refurbished Saw Machine in an unreasonable,
dangerous and defective manner;

g. Failing the design a reasonably safe Refurbished Saw Machine;

h. Failing the manufacture a reasonably safe Refurbished Saw Machine;
i. Failing refurbish a reasonably safe Refurbished Saw Machine;
j- Failing to warn and/or otherwise inform owners and users of the

Refurbished Saw Machine of the risk for injuries as a result of the defective
design/manufacture/refurbishment;

k. Failing to conduct quality control inspections;

1. Failing to recall the subject Refurbished Saw Machine once Defendant
became aware of the defective condition;

m. Failing to comply with applicable code requirements and/or other
applicable standards, regulations and guidelines;

n. Failing to properly design, fabricate, manufacture, refurbish, test, sell,
distribute and/or supply the Refurbished Saw Machine ina reasonably safe
condition;

0. Failing to properly design, fabricate, manufacture, refurbish, test, sell,

distribute and/or supply the Refurbished Saw Machine
in a form which rendered it adequate and safe for its intended use;

p. Failing to warn the user that the Refurbished Saw Machine would not
adequately and properly perform its intended function in
a condition which was saw to users and others;

q- Failing to furnish and/or otherwise equip the Refurbished Saw Machine
with adequate safety devices, features and warnings;

r. Failing to properly test the Refurbished Saw Machine;

S. Failing to properly inspect the Refurbished Saw Machine;

t. Failing to provide adequate wamings;

u. Failing to provide adequate instructions to be followed with regard to use

of the product;

26
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 28 of 33

v. Failing to provide adequate instructions to be followed with regard to use
of the product;
w. Failing to provide instructions to be followed with regard to the inspection

and maintenance of the product;

x. Designing, manufacturing, refurbishing, selling, supplying and distributing
a product which lacked all necessary safety features to protect users of said
product and others;

y- Designing, manufacturing, refurbishing, selling, supplying and distributing

a product that lacked simple and cost-effective safety devices;

Z. Failing to furnish and/or otherwise equip the Refurbished Saw Machine
with clamps that adequately held pipes in place;

aa. Failing to furnish and/or otherwise equip the Refurbished Saw Machine
with a safety guard/hood that prevented projectiles from striking the
operator;

bb. _—_‘ Failing properly investigate and analyze accidents and to take appropriate
action; and

ce. Failing to provide a maintenance schedule which was adequate to discovery
defects in the product;

84. Defendant, ABC Manufacturing Company(ies) 1-5’s, carelessness and negligence
was a substantial factor in, a factual cause of, and/or increased the risk of Mr. Islam’s catastrophic,
serious and permanent injuries.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay

damages, pursuant to Pa. R.C.P. §238 and brings this action recover same.

27
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 29 of 33

COUNT IX - BREACH OF WARRANTY

PLAINTIFFS v. ABC MANUFACTURING DEFENDANT(S) 1-5

85. Plaintiffs incorporate all preceding paragraphs as if set forth here in full.

86. In designing, manufacturing, refurbishing, marketing, promoting, selling,
distributing, delivering and/or supplying the Refurbished Saw Machine, Defendant, ABC
Manufacturing Company(ies) 1-5, warranted that the Refurbished Saw Machine was
merchantable, fit and safe for its intended use and the ordinary purposes for which it was sold, and
that it was free from defects.

87. | The Refurbished Saw Machine as designed, manufactured, refurbished and sold
was not safe for its intended use and, as a result, Defendant, ABC Manufacturing Company(ies)
1-5, , breached the implied warranty of merchantability.

88. Defendant, ABC Manufacturing Company(ies) 1-5,, breach of the warranty of
merchantability was a substantial factor in, a factual cause of, and/or increased the risk of Mr.
Islam’s catastrophic, serious and permanent injuries.

WHEREFORE, Plaintiffs, Md. Rafiqul Islam and Rahima Khatun, husband and wife,
demand judgment against Defendants, each of them, jointly and severally, for sums in excess of
fifty thousand dollars ($50,000.00) in compensatory damages exclusive of interest, cost and delay

damages, pursuant to Pa, R.C.P. §238 and brings this action recover same.

28
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 30 of 33

COUNT X - LOSS OF CONSORTIUM
PLAINTIFF, RAHIMA KHATUN v. ALL DEFENDANTS

89. _ All preceding paragraphs are incorporated here by reference.

90. _ Plaintiff, Rahima Khatun, is, and was at all relevant times, the wife of Plaintiff, Md.
Rafiqul Islam, and as such, is entitled to his society, companionship and services.

91. By reason of the Defendants’ carelessness and negligence and other tortious
conduct, Wife-Plaintiff, Rahima Rafiqul Khatun, has suffered the loss of consortium and has been
deprived of her husband’s love, companionship, comfort, affection, society, moral guidance,
intellectual strength, physical assistance and monetary earings.

WHEREFORE, Plaintiff, Rahima Khatun, demands judgment against Defendants, each of
them, jointly and severally, for sums in excess of fifty thousand dollars ($50,000.00) in
compensatory damages, exclusive of interest, cost and delay damages, pursuant to Pa. R.C.P. §238

and bring this action recover same.

Respectfully submitted,

FRITZ & BIANCULLI, LLC

BY: Kew Dinkan
BRIAN E. FRITZ, ESQUIRE
KEVIN M. DURKAN, ESQUIRE
WILLIAM A. WEISS, ESQUIRE
Attorneys for Plaintiffs

Date: July 29, 2020

29
Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 31 of 33

VERIFICATION

I, Kevin M. Durkan, Esquire, am authorized to make this verification on behalf of my
clients. The averments or denials of fact contained in the foregoing document are true based upon
the signer’s personal knowledge or information and belief. If the foregoing contains averments
which are inconsistent in fact, signer has been unable, after reasonable investigation, to ascertain
which of the inconsistent averments are true, but signer has knowledge or information sufficient
to form a belief that one of them is true. This Verification is made subject to the penalties of 18

Pa. C.S. 4904, relating to unswor falsification to authorities.

Awwun Durkan

- “VyNaswUuvl
oUt Y 40 S.11uaHS
Pes TAINO

ta
' je hy

Ge :l ta Lm aee
| 30

= a seemed
Pal 7 . ” t
Rothe ya. woe ot

Ka oe Case ID: 200702017
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 32 of 33

 

 

 

 

 

 

 

 

 

 

Court of Common Pleas of Philadelphia County P ; Dockel Numban
Trial Division JULY 2020
Civil Cover Sheet E-Fiing Number: 2007057476 002017
PLAINTIFFS DEFENDANT'S NAME
M.D. RAFIQUL ISLAM STRUCTURAL MACHINERY SOLUTIONS, INC , ALIAS:
A/K/A AND/OR D/B/A AND/OR F/K/A KALTENBACH, INC
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
29 POPLAR ST. APT. 5 6775 INWOOD DRIVE
PHILADELPHIA PA 19440 COLUMBUS IN 47201
PLAINTIFF'S NAME DEFENDANT'S NAME
RAHIMA KHATUN MUELLER INDUSTRIES, INC.
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRE:
29 POPLAR ST. ABT, 5 180 SCHILLING BOULEVARD SUITE 100
PHILADELPHIA PA 19440 COLLIERVILLE TN 38017
PLAINTIFF'S NAME DEFENDANT'S NAME
MUELLER STREAMLINE COMPANY C/O CT CORPORATION
SYSTEM
PLAINTIFF'S ADOREGS DEFENDANTS ADDRESS
600 NORTH 2ND STREET SUITE 401
HARRISBURG PA 17101
TOTAL NUMBER OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS Key oa GF ACTION
Chifiptaini C3 Petition Action CD Notice of Appeal
2 rk s. is
a Writof 5ummons oe From Other Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMOUNT IN CONTROVERSY COURT PROGRAMS as aa _
oO CD Arbitration Cosi ron Oe To) P Caconmene C1 Setitemeni
$50,000.00 or tess Dd sury GY a Minor Court Appeal OD Minors
EX) More than $50,000.00 a Non-Jury Ei Petit ery Appeals CO) wmsurvival
Other:
CASE TYPE AND CODE J } aT 1
20 - PERSONAL INJURY - Pe VTL ee, &
aes Estey om
TANG a a 8 eee Ms < Lig A A
STATUTORY BASIS FOR CAUSE OF ACTION v Oe yt
pat if E- pac ew
RELATED PENDING CASES (LIBT BY GASE GAPTION AND DOCKET NUMBER) ALED IS CASE SUBJECT TO
COORDINATION ORDER?
PRO PHOTHY YES No
JUL 29 2020
A. SILIGRINI
TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellam: M.D. RAFIQUL ISLAM , RAHIMA KHATUN
Papers may be served at the address set forth below.

 

 

 

 

 

 

NAME OF PLAINTIFF'S/PETIMIONER'S/APPELLANT'S ATTORNEY ADDRESS
KEVIN M. DURKAN 1515 MARKET ST
SUITE 1801
PHONE NUMBER FAX NUMBER PHILADELPHIA PA 19102
(215) 459-2222 none entered

SUPREME COURT IDENTIFICATION NO, E-MAIL ADDRESS

201770 kdurkan@fbesq.com

SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED

KEVIN DURKAN Wednesday, July 29, 2020, 11:21 pm

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:20-cv-04227-JD Document 1-1 Filed 08/31/20 Page 33 of 33

COMPLETE LIST OF DEFENDANTS:

1. STRUCTURAL MACHINERY SOLUTIONS, INC
ALIAS: A/K/A AND/OR D/B/A AND/OR F/K/A KALTENBACH, INC
6775 INWOOD DRIVE
COLUMBUS IN 47201

2. MUELLER INDUSTRIES, INC.
150 SCHILLING BOULEVARD SUITE 100
COLLIERVILLE TN 38017

3. MUELLER STREAMLINE COMPANY C/O CT CORPORATION SYSTEM
600 NORTH 2ND STREET SUITE 401
HARRISBURG PA 17101

4. MUELLER SOUTHEAST, INC. C/O CT CORPORATION SYSTEM
600 NORTH 2ND STREET SUITE 401
HARRISBURG PA 17101

S. ABC MAINTENANCE COMPANY {IES)1-5 FICTITIOUSLY NAMED DEFENDANT
UNKNOWN
PHILADELPHIA PA 19100

6. ABC CONSULTING COMPANY (IES) 1-5 FICTITIOUSLY NAMED DEFENDANT
UNKNOWN
PHILADELPHIA PA 19100

7. ABC MANUFACTURING COMPANY (IES) 1-5 FICTITIOUSLY NAMED DEFEN.
UNKNOWN
PHILADELPHIA PA 19100
